September 1, 2006

 

Kurt Fullmer

1300 Post Oak Trail

Southlake, TX 76092

 

Re: Offer of Employment

 

Dear Kurt,

 

This letter outlines the key compensation terms of your employment with American
CareSource Holdings, Inc. This offer is not to be considered a contract
guaranteeing employment for any specific duration. As an at-will employee, both
you and the company have the right to terminate your employment at any time.

 

 

Annual Base Salary

$150,000

 

Stock Options 25% vesting over 4 years

70,000 shares

 

Strike price will be as of October 17, 2006 when approved by the Board of
Directors in the new employee group.

 

 

 

 

 

Override Commission

0.25%

 

Based on total commissionable revenue of ACS exceeding $3,500,000 per quarter.

 

 

Four weeks (20 days) paid time off per year

 

 

Options vest with sale of company

 

 

We are very pleased to have you as part of the management team. Welcome aboard.

 

Sincerely,

 

Wayne A. Schellhammer

President & CEO

 

 

 